DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the pressure signal”  (claim 13; did Applicant intend to claim “the indicated pressure”?).  
Since term “a blood treatment device” has already been claimed in claim 1, line 3, the occurrence of another “a blood treatment device” in each of claim 1, line 7 and claim 3, line 3 is indefinite since it is unclear whether more than one blood treatment device is being claim.  Did Applicant intend to claim “the blood treatment device”? 
Claims 2-13 are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansson et al. (U.S. 10,328,192), hereinafter “Jansson.”  

    PNG
    media_image1.png
    610
    562
    media_image1.png
    Greyscale
Jansson a method for controlling fluid flow in a fluid conduit comprising connecting respective sets of inflow/outflow lines (shown in the figure) to a blood treatment device (e.g. a dialyzer 13).  A controller regulates the speed of a first inflow pump P1 and a first outflow pump P2 to control flow into and out of a compartment (e.g. 15) of the dialyzer 13 in order to control the net transfer of fluid between the compartments (14, 15).  During a calibration or treatment mode the pressure in at least one of the compartments is detected to calculate a flow control parameter (e.g. the stroke volume ratio, figure 10 and therefor pump 

As for claim 5, calculating the stroke volume ratio between the pumps in a calibration mode is determined by the differential pressure CL when the transmembrane transport is zero.  As for claim 8, the controller includes a data store to having the necessary instructions for control (e.g. figure 10 or the “working points” of col. 6, line 31+).  As for claim 9, the stroke volume ratio is a constant of proportionality between pumps (slave pump and master pump).  As for claims 10-11, the controller adjusts the speed of the inflow/outflow pumps P1, P2 to obtain the desired ultrafiltration flow rate (col. 16, lines 31+).  As for claim 13, the pressure sensor 28A is affected by both pressures in the first inflow and outflow lines and is considered a type of “average”.  

Jansson also teaches the additional limitations of claims 14-20.  Since the control signal Cp1 and Cp2 are sent to control the speeds of the pumps, the pumps necessarily include actuators [as in claim 14].  The stroke volume ratios are determined in the calibration mode when the flow into and out of the pumps are synchronized [as in claim 15].  The limitations of claim 16 as evident from the paragraph spanning cols 6 and 7.  The control signal CL represents the digitizing pressure signal [as in claim 17].  The blood treatment device can be for hemodialysis and can be a dialyzer (col. 10, lines 40-43) [as in claims 18-19].  The limitations of claim 20 are evident from col. 12, lines 4-14.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson.  Since Jansson teaches that calibration can be performed during treatment, blocking flow through the other compartment 14 would have been obvious to prevent pressure variations therein that would detrimentally affect the calibration.  See e.g. the first paragraph of col. 23, and col. 20, lines 55+. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778